



Exhibit 10.1


flatlogofinala07.jpg [flatlogofinala07.jpg]
    
AWARD AGREEMENT - EMPLOYEES
(For Restricted Stock Award)


To:                        
(Name of Award Recipient)
    Date of Grant:
    


There hereby is granted to you, as a key employee of Invacare Corporation
(“Invacare”) or of a subsidiary, an award of XX,XXX restricted shares of
Invacare Common Stock, no par value. This award is granted to you pursuant to
the Invacare Corporation 2018 Equity Compensation Plan (the “Plan”) and is
 
subject to the terms and conditions set forth below. This award is granted for
valuable future services to be rendered by you to Invacare or a subsidiary.
Please acknowledge your acceptance of the terms of this award by signing below.



/s/ Anthony C. LaPlaca


Anthony LaPlaca
Sr. Vice President, General Counsel and Secretary



--------------------------------------------------------------------------------



I. VESTING AND DELIVERY OF SHARES
You shall vest in the number of shares indicated on the Vesting Schedule in the
Appendix.
          
Invacare will issue you “net shares” on each Vesting Date after withholding the
number of shares necessary to cover your withholding tax obligations. Except as
provided herein, the award will not vest, and you shall not receive a
certificate on each Vesting Date indicated above unless you are a current
employee of Invacare or a subsidiary on a continuous basis from the date hereof
through such vesting date.


II. TERM OF AWARD
Your award shall not be affected by any temporary leave of absence approved in
writing by Invacare and described in Section 1.421-7(h) of the Federal Income
Tax Regulations. If, prior to the Vesting Date, you cease to be an employee for
any reason other than death, you will forfeit any and all rights you have to the
shares.


If you die prior to the Vesting Date and while you are an employee, your estate
or personal representative shall become vested in a prorated number of the
shares based on the number of completed months between the date hereof and the
date of your death.


If, prior to the Vesting Date, the Invacare Compensation and Management
Development Committee (the “Committee”) finds that you intentionally committed
an act materially inimical to the interests of Invacare or a subsidiary, you
shall forfeit all of the shares as of the time you committed such act, as
determined by the Committee.


III. TERMINATION OF AWARD UNDER
CERTAIN CIRCUMSTANCES
The Committee may cancel your award at any time prior to the Vesting Date, in
which case you shall forfeit all of the shares as of the date of such
cancellation, if you are not in compliance with all applicable provisions of
this Agreement or the Plan or if you, without the prior written consent of the
Committee, engage in any of the following activities: (i) you render services
for an organization, or engage in a business, that is, in the judgment of the
Committee, in competition with Invacare; or (ii) you disclose to anyone outside
of Invacare, or use for any purpose other than Invacare's business, any
confidential information or material relating to Invacare, whether acquired by
you during or after employment with Invacare, in a fashion or with a result that
is or may be injurious to the best interests of Invacare, as determined by the
Committee.


The Committee may, in its discretion and as a condition to the continuance of
this award, require you to represent in writing that you are in compliance
 
with all applicable provisions of this Agreement and the Plan and have not
engaged in any activities referred to in clauses (i) and (ii) above.


IV. DIVIDENDS
You shall be entitled to dividends with respect to the shares comprising this
award only after they have become vested and only to the extent such dividends
are declared and paid on or after the Vesting Date. Such amount shall be paid to
you and treated appropriately for tax purposes.


V. TRANSFERABILITY
This Agreement shall be binding upon and inure to the benefit of any successor
of Invacare and your heirs, estate and personal representative. Your award shall
not be transferable other than by will or the laws of descent and distribution.


VI. ADJUSTMENTS OR AMENDMENTS
Subject to Section 4.06 of the Plan, in the event that, subsequent to the date
of this Agreement and prior to the Vesting Date, the outstanding common shares
of Invacare are, as a result of a stock split, stock dividend, combination or
exchange of shares, exchange of other securities, reclassification,
reorganization, redesignation, merger, consolidation, recapitalization,
liquidation, dissolution, sale of assets or other such change, including,
without limitation, any transaction described in Section 424(a) of the Code,
increased, decreased, changed into or exchanged for a different number or kind
of shares of stock or other securities of Invacare or another entity or
converted into cash, then, except as otherwise provided below, there shall
automatically be substituted for each Invacare common share subject to the
award, the amount of cash or other securities or property into which each
outstanding Invacare common share shall be converted or exchanged.
Notwithstanding the preceding provisions of this Paragraph VI, the Committee
may, in its sole discretion, make other adjustments or amendments to the
securities subject to the award and/or amend the provisions of the Plan and/or
this Agreement, to the extent appropriate, equitable and in compliance with the
Plan and provisions of Sections 409A and 424(a) of the Code to the extent
applicable and any such adjustment or amendment shall be final, binding and
conclusive. Any such adjustment or amendment shall provide for the elimination
of fractional shares.


VII. PROVISIONS OF PLAN CONTROL
This Agreement is subject to all of the terms, conditions and provisions of the
Plan (all of which are incorporated herein by reference) and to such rules,
regulations, and interpretations related to the Plan as may be adopted by the
Committee and as may be in effect from time to time. In the event and to the
extent that this Agreement conflicts or is inconsistent with the terms,
conditions, and provisions of the Plan, the Plan shall control, and this
Agreement shall be deemed to be modified accordingly. The Committee has





--------------------------------------------------------------------------------





authority to interpret and construe any provision of this Agreement and its
interpretation and construction shall be binding and conclusive.


VIII. LIABILITY
The liability of Invacare under this Agreement and any distribution of shares
made hereunder is limited to the obligations set forth herein with respect to
such distribution and no term or provision of this Agreement shall be construed
to impose any liability on Invacare, its officers, employees or any subsidiary
with respect to any loss, cost or expense which you may incur in connection with
or arising out of any transaction in connection with this Agreement.


IX. WITHHOLDING
You agree that, as a condition to your receipt of the shares awarded hereunder,
Invacare may make appropriate provision for tax withholding, if required, with
respect to the transactions contemplated by this Agreement.


X. ADJUSTMENT AND CLAWBACK. You acknowledge that this award and any payment made
hereunder is subject to Invacare’s Executive Compensation Adjustment and
Recapture Policy. In addition, you acknowledge that the Plan will be
administered in compliance with Section 10D of the Securities Exchange Act of
1934, as amended, any applicable rules or regulations promulgated by the
Securities and Exchange Commission or any national securities exchange or
national securities association on which Invacare’s shares may be traded, and
any policy of Invacare adopted pursuant to such law, rules, or regulations. This
agreement may be amended to further such purpose without your consent.


XI. SECTION 409A OF THE CODE. It is intended that this Agreement and the
compensation and benefits hereunder meet the requirements for exemption from
Section 409A of the Code (“Section 409A”), and this Agreement shall be so
interpreted and administered. In addition to the general amendment rights of
Invacare with respect to the Plan, Invacare specifically retains the unilateral
right (but not the obligation) to make, prospectively or retroactively, any
amendment to this Agreement or any related document as it deems necessary or
desirable to more fully address issues in connection with exemption from (or
compliance with) Section 409A and other laws. In no event, however, shall this
section or any other provisions of this Agreement be construed to require
Invacare to provide any gross‑up for the tax consequences of any provisions of,
or payments under, this Agreement. Except as may be provided in another
agreement to which Invacare is bound, Invacare and its affiliates shall have no
responsibility for tax or legal consequences to you (or your beneficiaries)
resulting from the terms or operation of this Agreement or the Plan.


ACCEPTANCE


The undersigned hereby accepts the terms of the restricted stock award granted
herein and acknowledges receipt of a copy of the Invacare Corporation 2018
Equity Compensation Plan.


_________________________ ___________________
(Signature of Award Recipient)     (Date)



